1    RICHARD ZIEMAN (CSB 230832)
     1860 EL CAMINO REAL, SUITE 438
2    BURLINGAME CA 94010
     Telephone: (415) 388-3800
3    Facsimile: (415) 388-1060
     Email: Zieman@ssalawca.com
4    Attorney for Plaintiff
5

6

7

8
                                 UNITED STATES DISTRICT COURT
9
                                NORTHERN DISTRICT OF CALIFORNIA
10

11
     ISMAIL Y. YACOOBALI                             )   Case No.: 4:19-cv-00682 HSG
12               Plaintiff,                          )
                                                     )   STIPULATION AND ORDER EXTENDING
13          vs.                                      )   PLAINTIFF’S TIME TO REPLY TO
                                                     )   DEFENDANT’S CROSS MOTION FOR
14   ANDREW SAUL,                                    )   SUMMARY JUDGEMENT.; ORDER
                                                     )
15   Acting Commissioner for Social Security         )
                                                     )
16                  Defendant                        )
17

18          IT IS HEREBY STIPULATED by and between the undersigned attorneys, subject to the
19   approval of the Court, that Plaintiff may have an extension of seven (7) days in which to file
20   Plaintiff’s reply to Defendant's Cross Motion for Summary Judgment. The response was due on
21   Friday, September 13, 2019. It is now due on Friday, September 20, 2019.
22   //
23   //
24   //
25   //
26   //
27

28
1

2    DATED:          September 11, 2019                     Richard Zieman /es/
3                                                            RICHARD ZIEMAN
                                                             Attorney for Plaintiff
4

5

6

7
     DATED:           September 11, 2019                     Margaret T. Lehrkind /es/
8
                                                             MARGARET T. LEHRKIND
9                                                            Specialist Assistant U.S. Attorney

10

11

12

13
     PURSUANT TO STIPULATION, IT IS SO ORDERED:

14

15

16
     DATED: __________
             9/12/2019                                       ___________________
17
                                                             HAYWOOD S. GILLIAM, JR.
18                                                           United States District Judge
19

20

21

22

23

24

25

26

27

28




     P’s Stip/Order of ext to submit reply brief, 4: 19-CV-00682 HSG Page 2
